UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
NIMKOFF ROSENFELD & SCHECHTER, LLP,

                                Plaintiff,

         against
                                                       CIVIL ACTION NO.: 7 Civ. 7983 (DAB) (SLC)

                                                                        ORDER
RKO PROPERTIES, LTD. and FIDELITY
INVESTMENTS,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         The Court conducted a Telephone Conference today, December 9, 2019, regarding

Plaintiff’s request for the Court’s assistance in resolving outstanding issues relating to the

parties’ settlement agreement (ECF No. 459). A Settlement Conference is scheduled for

Wednesday, December 18, 2019 at 4:00 pm in Courtroom 18A, 500 Pearl Street, New York,

New York. The parties are directed to submit a confidential joint pre-conference letter to the

Court by close of business on Tuesday, December 17, 2019, via email at

Cave_NYSDChambers@nysd.uscourts.gov.

         The parties are expected to engage in good-faith negotiations before the settlement

conference and notify the Court in writing if they resolve their settlement disputes before the

conference date.


Dated:             New York, New York
                   December 9, 2019

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
